PER CURIAM.
Because appellant’s notice of appeal was not timely filed, we are required to dismiss this appeal for lack of jurisdiction. However, in light of appellant’s allegation that delivery of the agency’s final order to him was delayed because it was mailed to his former address, notwithstanding the fact that he made the agency aware of his change of address, this disposition is without prejudice to appellant’s right to seek relief by filing a motion with the Unemployment Appeals Commission requesting that it vacate and reenter the final order at issue. See Etienne v. Simco Recycling Corp., 721 So.2d 399 (Fla. 3d DCA 1998).
APPEAL DISMISSED.
BROWNING, ROBERTS, and CLARK, JJ., concur.